UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16974 TEXSTAR OIL CORPORATION (Exact name of registrant as specified in its charter) Nevada 59-2158586 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2301 Cedar Springs, Suite 450, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 855-0808 (Registrant’s telephone number, including area code) 4514 Cole Avenue, Suite 600, Dallas, Texas, 75205 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo ¨ The number of shares outstanding of the Registrant’s Common Stock as of August 1, 2014 was 27,634,112. TABLE OF CONTENTS Page PARTI –FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 (Audited) 1 Condensed Statements of Operations for the Three Months Ended March 31, 2014 and 2013 and for the Period from Re-entry into Development Stage (June 23, 2011) through March 31, 2014 (Unaudited) 2 Condensed Statements of Stockholders’ Deficit for the Period from Re-entry into Development Stage (June 23, 2011) through March 31, 2014 3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 and for the Period from Re-entry into Development Stage (June 23, 2011) through March 31, 2014 (Unaudited) 4 Condensed Notes to Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 9 PARTII – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURES 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 SIGNATURES 11 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TEXSTAR OIL CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS March 31, 2014 December 31, (unaudited) ASSETS Current Assets: Cash $ $ Total current assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Amount due to related parties Total current liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - par value $0.001; 50,000,000 shares authorized; 5,004,609 shares of Series A issued and outstanding Common stock - par value $0.001; 500,000,000 shares authorized; 27,634,112 shares issued and outstanding Additional paid in capital Accumulated deficit prior to re-entry into development stage ) ) Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying condensed footnotes are an integral part of these financial statements. 1 TEXSTAR OIL CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD FROM RE-ENTRY INTO DEVELOPMENT STAGE (JUNE 23, 2011) THROUGH MARCH 31, 2014 Cumulative from Re-entry into Development Stage Three Months Ended through March 31, 2014 March 31, 2013 March 31, 2014 Revenue $
